Exhibit 10.6

CARMAX, INC.

SEVERANCE AGREEMENT

FOR

EXECUTIVE OFFICER

Amended and Restated

THIS SEVERANCE AGREEMENT (“Agreement”) entered into as of August 27, 2007
(“Effective Date”) between CarMax, Inc., a Virginia corporation, and its
affiliated companies (collectively, the “Company”), and Thomas W. Reedy (the
“Senior Vice President”), is amended and restated as of December 1, 2011.

WHEREAS, the Company recognizes the Senior Vice President’s intimate knowledge
and experience in the business of the Company, and has appointed the Senior Vice
President as Senior Vice President and Chief Financial Officer;

WHEREAS, the Senior Vice President will develop and come in contact with the
Company’s proprietary and confidential information that is not readily available
to the public, and that is of great importance to the Company and that is
treated by the Company as secret and confidential information;

WHEREAS, the Company and the Senior Vice President desire to agree upon the
terms, conditions, compensation and benefits of the Senior Vice President’s
future employment;

WHEREAS, upon execution of this Agreement, any prior employment or severance
agreement between the Senior Vice President and the Company, whether oral or
written, will have no force and effect with respect to the terms and conditions
of Senior Vice President’s employment and will be replaced and superseded by the
terms of this Agreement; and

NOW, THEREFORE, in consideration of the Senior Vice President’s appointment and
continued employment by the Company, and of the premises, mutual covenants and
agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

Article 1. Employment Acceptance

The Company hereby agrees to employ the Senior Vice President and the Senior
Vice President hereby accepts employment as Senior Vice President and Chief
Financial Officer of the Company, in accordance with the terms and conditions
set forth herein.

Article 2. Position and Responsibilities

During the term of the Senior Vice President’s employment with the Company
(“Term”), the Senior Vice President agrees to serve as Senior Vice President and
Chief Financial Officer of the Company. In his capacity as Senior Vice President
and Chief Financial Officer, the Senior



--------------------------------------------------------------------------------

Vice President shall report directly to the Company’s President and Chief
Executive Officer (“CEO”) and shall have the duties and responsibilities of
Senior Vice President and Chief Financial Officer and such other duties and
responsibilities not inconsistent with the performance of his duties as Senior
Vice President and Chief Financial Officer of the Company. The Senior Vice
President’s principal work location shall be the corporate headquarters of the
Company located in the Richmond, Virginia metropolitan area.

Article 3. Standard of Care

3.1 General. During the Term, the Senior Vice President shall devote his full
business time, attention, knowledge and skills to the Company’s business and
interests. The Senior Vice President covenants, warrants, and represents that he
shall:

 

  (a) Devote his best efforts and talents to the performance of his employment
obligations and duties for the Company;

 

  (b) Exercise the highest degree of loyalty and the highest standards of
conduct in the performance of his duties;

 

  (c) Observe and conform to the Company’s bylaws and other rules, regulations,
and policies established or issued by the Company; and

 

  (d) Refrain from taking advantage, for himself or others, of any corporate
opportunities of the Company.

3.2 Forfeiture and Return of Incentive Compensation. It is the Company’s
expectation that the Senior Vice President will discharge his duties hereunder
with utmost attention to the standards set forth in Section 3.1. In the event
the CarMax, Inc. Board of Directors (“Board”) determines that the Senior Vice
President has engaged in conduct constituting Cause (as defined in
Section 7.6(a)), which conduct directly results in the filing of a restatement
of any financial statement previously filed with the Securities and Exchange
Commission (or other governmental agency) under the Federal securities laws, the
Senior Vice President shall immediately (a) forfeit all unpaid Affected
Compensation (as defined below) and (b) upon demand by the Company repay to the
Company all Affected Compensation received or realized by the Senior Vice
President together with interest at the prime rate in effect from time to time
as reported in The Wall Street Journal; provided, however, that the forfeiture
and repayment provisions of this Section 3.2 shall not apply to conduct
constituting “gross negligence” under Section 7.6(a)(ii) or to conduct under
Section 7.6(a)(iii), Section 7.6(a)(vii) or Section 7.6(a)(viii). “Affected
Compensation” means any payment to the Senior Vice President, any award or
vesting of any equity or other short-term or long-term incentive compensation to
the Senior Vice President, or any before-tax proceeds of a sale of previously
awarded equity compensation realized by the Senior Vice President, in any
instance in which (i) the payment, award or vesting of the foregoing was
expressly conditioned upon the achievement of certain financial results that
were subsequently the subject of such restatement, and (ii) a lesser amount of
payment, award or vesting or before-tax proceeds of a sale of any of the
foregoing would have been made to, vested in or otherwise earned or realized by,
the Senior Vice President based upon such restated financial results.

 

2



--------------------------------------------------------------------------------

Article 4. Other Activities

During the Term, the Senior Vice President shall comply with the provisions of
Article 8 herein. Furthermore, during his employment, the Senior Vice President
agrees to obtain the written consent of the Company’s CEO before entering into
any other occupation, even if dissimilar to that of the Company, including,
without limitation, service as a member of a board of directors of one or more
other companies. Such consent may be granted or withheld, in the CEO’s sole
discretion. The Senior Vice President may participate on charitable and civic
boards, and in educational, professional, community and industry affairs,
without CEO consent, provided that such participation does not interfere with
the performance of his duties.

Article 5. Compensation and Benefits

As remuneration for all services to be rendered by the Senior Vice President
during the Term, and as consideration for complying with the covenants herein
during and after the termination or expiration of the Term, the Company shall
pay and provide to the Senior Vice President the following compensation and
benefits:

5.1 Base Salary. During the Term, the Company shall pay the Senior Vice
President a base salary (“Base Salary”) in an amount established and approved by
the Compensation and Personnel Committee of the Board (“Compensation
Committee”); provided, however, that such Base Salary shall be established at a
rate of not less than $500,000.00 per year, except as otherwise provided in this
Section 5.1 below. This Base Salary shall be subject to all appropriate federal
and state withholding taxes and payable in accordance with the normal payroll
practices of the Company. The Compensation Committee shall review and adjust the
Base Salary as it deems appropriate at least annually during the Term; provided,
however, that the Senior Vice President’s Base Salary shall not be decreased
without the Senior Vice President’s written consent, other than across-the-board
reductions applicable to all senior officers of the Company. If adjusted, the
Base Salary shall be so adjusted for all purposes of this Agreement.

5.2 Annual Bonus. In addition to his Base Salary, the Senior Vice President
shall be entitled to participate in the Company’s Annual Performance-Based Bonus
Plan (“Annual Bonus Plan”), as such Annual Bonus Plan may exist from time to
time during the Term. Under the Company’s Annual Bonus Plan, the Senior Vice
President has the opportunity to earn an annual bonus with respect to any fiscal
year of the Company (“Annual Bonus”). The Annual Bonus will be determined by a
formula approved each fiscal year by the Compensation Committee (the “Annual
Bonus Formula”) in its sole discretion. At the beginning of each fiscal year,
the Compensation Committee will authorize, in accordance with the Annual Bonus
Plan, the Senior Vice President’s Annual Bonus for that fiscal year, which shall
be targeted at forty percent (40%) of the Senior Vice President’s Base Salary
for that fiscal year (“Target Bonus Rate”). The specified Target Bonus Rate may
be increased from time to time by the Compensation Committee but shall not be
decreased without the Senior Vice President’s written consent. Depending upon
the actual financial performance recorded by the Company for any given fiscal

 

3



--------------------------------------------------------------------------------

year, the Senior Vice President’s Annual Bonus may be increased or decreased
solely in accordance with the Annual Bonus Formula and otherwise in accordance
with the Annual Bonus Plan.

5.3 Long-Term Incentives. During the Term, the Senior Vice President shall be
eligible to participate in the Company’s 2002 Stock Incentive Plan, as amended
and restated (or any successor incentive plan thereto), to the extent that the
Compensation Committee, in its sole discretion, determines is appropriate. The
Compensation Committee will make its determination consistent with the
methodology used by the Company for compensating the Senior Vice President’s
peer executives. Additionally, the Senior Vice President shall be entitled to
participate in all other incentive plans, whether equity-based or cash-based,
applicable generally to his peer executives within the Company.

5.4 Retirement and Deferred Compensation Plans. During the Term, the Senior Vice
President shall be entitled to participate in all tax-qualified and nonqualified
retirement and deferred compensation plans, policies and programs applicable
generally to his peer executives within the Company, subject to the eligibility
and participation requirements of such plans, policies and programs.

5.5 Welfare Benefit Plans. During the Term, the Senior Vice President and the
Senior Vice President’s family will be entitled to participate in all welfare
benefit plans, policies and programs, including those defined under Section 3(1)
of the Employee Retirement Income Security Act of 1974, as amended, provided by
the Company to his peer executives within the Company, subject to the
eligibility requirements and other provisions of such plans, policies and
programs.

5.6 Fringe Benefits. During the Term, the Senior Vice President will be entitled
to fringe benefits in accordance with the plans, policies and programs of the
Company in effect for his peer executives within the Company.

5.7 Vacation. During the Term, the Senior Vice President will be entitled to
participate in the Company’s Time Away paid time off program for salaried
employees (or successor paid time off program) as that program is administered
by the Company and as it may be amended or modified from time to time; provided,
in all events, the Senior Vice President will be entitled to not less than 30
days of paid vacation each fiscal year.

5.8 Right to Change Plans. By reason of Sections 5.4, 5.5, 5.6 and 5.7 herein,
the Company shall not be obligated to institute, maintain, or refrain from
changing, amending, or discontinuing any benefit plan, policy or program, so
long as such changes are similarly applicable to the Senior Vice President’s
peer executives.

Article 6. Expenses

During the Term, the Company shall pay or reimburse the Senior Vice President
for all ordinary and necessary expenses, in a reasonable amount, that the Senior
Vice President incurs in performing his duties under this Agreement including,
but not limited to, travel, entertainment,

 

4



--------------------------------------------------------------------------------

professional dues and subscriptions, and all dues, fees, and expenses associated
with membership in various professional, business, and civic associations and
societies in which the Company finds that the Senior Vice President’s
participation is in the best interests of the Company. The payment or
reimbursement of expenses shall be subject to such rules concerning
documentation of expenses and the type or magnitude of such expenses as the
Compensation Committee or the Company, as applicable, may establish from time to
time.

Article 7. Employment Termination

7.1 Date of Termination. The Company or the Senior Vice President may terminate
the Senior Vice President’s employment in accordance with the provisions of this
Article 7. The “Date of Termination” of the Senior Vice President’s employment
shall be as determined in Sections 7.2, 7.3, 7.4, 7.5, 7.6, and 7.7 below.

7.2 Termination Due to Retirement or Death.

(a) In the event the Senior Vice President’s employment ends by reason of
Retirement (as defined below), the Date of Termination shall be the date set
forth in a notice by the Senior Vice President, which notice shall be given to
the Company at least ninety (90) days prior to such date. In the event of the
Senior Vice President’s death, the Date of Termination shall be the date of
death. In either case, the Senior Vice President’s benefits shall be determined
in accordance with the Company’s retirement, survivor’s benefits, insurance and
other applicable plans and programs of the Company then in effect. For the
purposes of this Agreement, “Retirement” shall mean the Senior Vice President’s
voluntary termination of employment at a time during which he is eligible for
“Normal Retirement” or “Early Retirement” as such terms are defined in the
CarMax, Inc. Pension Plan as of the Effective Date.

(b) Upon the Date of Termination due to the Senior Vice President’s Retirement
or death, the Company shall be obligated to pay the Senior Vice President or, if
applicable, the Senior Vice President’s beneficiary or estate, the following
“Accrued Obligations”: (i) any Base Salary that was accrued but not yet paid as
of the Date of Termination; (ii) the unpaid Annual Bonus, if any, earned with
respect to the fiscal year preceding the Date of Termination; (iii) any
compensation previously deferred by the Senior Vice President by his own
election; and (iv) all other employee welfare and retirement benefits to which
the Senior Vice President is entitled on the Date of Termination in accordance
with the terms of the applicable plan or plans. The Accrued Obligations payable
under the above clauses (i) and (ii) shall be paid to the Senior Vice President
in a lump sum cash payment within ten (10) days after the Date of Termination or
as soon thereafter as may be practicable. The Accrued Obligations payable under
clauses (iii) and (iv) shall be paid in accordance with the terms of the plan
under which they are due.

(c) Upon the Date of Termination due to the Senior Vice President’s Retirement,
the Senior Vice President shall be entitled to a pro rata share of the Annual
Bonus based on actual performance for the fiscal year in which the Date of
Termination occurs (such proration to be based on the fraction, the numerator of
which is the number of full completed days of employment during the fiscal year
through the Date of Termination, and the denominator

 

5



--------------------------------------------------------------------------------

of which is 365) (“Pro Rata Actual Bonus”). The Pro Rata Actual Bonus, if any,
shall be paid to the Senior Vice President when annual bonuses are paid to other
senior officers of the Company for such fiscal year.

(d) Upon the Date of Termination due to the Senior Vice President’s death, the
Senior Vice President’s beneficiary or estate shall be entitled to a pro rata
share of the Annual Bonus at the Target Bonus Rate for the fiscal year in which
the Date of Termination occurs (such proration to be based on the fraction, the
numerator of which is the number of full completed days of employment during the
fiscal year through the Date of Termination, and the denominator of which is
365) (“Pro Rata Target Bonus”). The Pro Rata Target Bonus shall be paid to the
Senior Vice President’s beneficiary or estate in a lump sum cash payment within
ten (10) days after the date of the Senior Vice President’s death or as soon as
practicable thereafter.

(e) Upon the termination of the Senior Vice President’s employment due to his
Retirement or death, the terms and conditions of the awards and agreements
applicable to the Senior Vice President’s outstanding stock options, stock
grants, stock appreciation rights, performance-based grants, and all other forms
of long-term incentive compensation, regardless of whether such compensation is
equity or cash based, will govern the consequences of the termination of the
Senior Vice President’s employment under this Section 7.2.

7.3 Termination Due to Disability.

(a) The Company shall have the right to terminate the Senior Vice President’s
employment for his Disability (as defined below). The Date of Termination due to
Disability shall be the date set forth in a notice to the Senior Vice President,
which notice shall be given by the Company at least thirty (30) days prior to
such date. For the purposes of this Agreement, “Disability” or “Disabled” shall
mean any physical or mental illness or injury that causes the Senior Vice
President (i) to be considered “disabled” for the purpose of eligibility to
receive income-replacement benefits in accordance with the Company’s long-term
disability plan in which the Senior Vice President is a participant, or (ii) if
the Senior Vice President does not participate in any such plan, to be unable to
substantially perform the duties of his position for 180 days in the aggregate
during any period of twelve (12) consecutive months and a physician selected by
the Company (and reasonably acceptable to the Senior Vice President) shall have
furnished to the Company certification that the return of the Senior Vice
President to his normal duties is impossible or improbable. The Board shall
review the foregoing information and shall determine in good faith if the Senior
Vice President is Disabled. The Board’s decision shall be binding on the Senior
Vice President. Notwithstanding the foregoing, if the Senior Vice President
incurs a physical or mental illness or injury that does not constitute a
Disability, such physical or mental illness or injury shall not constitute a
failure by the Senior Vice President to perform his duties hereunder and shall
not be deemed a breach or default of this Agreement by the Senior Vice
President.

(b) Upon the Date of Termination due to the Senior Vice President’s Disability,
the Senior Vice President shall be entitled to his Accrued Obligations and a Pro
Rata Target Bonus. The Accrued Obligations provided under Section 7.2(b)(i) and
(ii) and the Pro Rata Target Bonus shall be paid to the Senior Vice President in
a lump sum cash payment within

 

6



--------------------------------------------------------------------------------

ten (10) days after the Date of Termination or as soon as practicable
thereafter. The Accrued Obligations provided under Section 7.2(b)(iii) and
(iv) shall be paid in accordance with the terms of the plan under which they are
due.

(c) Upon the termination of the Senior Vice President’s employment due to his
Disability, the terms and conditions of the awards and agreements applicable to
the Senior Vice President’s outstanding stock options, stock grants, stock
appreciation rights, performance-based grants, and all other forms of long-term
incentive compensation, regardless of whether such compensation is equity or
cash based, will govern the consequences of the termination of the Senior Vice
President’s employment under this Section 7.3.

7.4 Voluntary Termination by the Senior Vice President Without Good Reason. The
Senior Vice President may terminate his employment at any time without Good
Reason (as defined in Section 7.7) by giving the Company at least forty five
(45) days notice, which notice shall state the Date of Termination. The Company
reserves the right to require the Senior Vice President not to work during the
notice period but shall pay the Senior Vice President his accrued and unpaid
Base Salary, at the rate then in effect provided in Section 5.1 herein, through
the Date of Termination (but not to exceed forty-five (45) days), and such
payment shall be made to the Senior Vice President within ten (10) days after
the Date of Termination or as soon thereafter as may be practicable. The Company
shall also pay the Senior Vice President any compensation previously deferred by
the Senior Vice President by his own election and all other employee welfare and
retirement benefits to which the Senior Vice President is entitled on the Date
of Termination, all in accordance with the terms of the applicable plan or plans
under which they are due. In the event of the Senior Vice President’s voluntary
termination of employment without Good Reason, the terms and conditions of the
awards and agreements applicable to the Senior Vice President’s outstanding
stock options, stock grants, stock appreciation rights, performance-based
grants, and all other forms of long-term incentive compensation, regardless of
whether such compensation is equity or cash based, will govern the consequences
of the termination of the Senior Vice President’s employment under this
Section 7.4.

7.5 Involuntary Termination by the Company Without Cause. Upon notice to the
Senior Vice President, the Company may terminate the Senior Vice President’s
employment at any time for any reason other than for Cause and other than due to
Disability (“Involuntary Termination Without Cause”). The Date of Termination
shall be the date stated in such notice.

(a) In the event of the Senior Vice President’s Involuntary Termination Without
Cause, which occurs prior to the occurrence of, or after the conclusion of, a
Change in Control Employment Period (defined at Section 11.4) that relates to a
“Change in Control Event” (as defined in Section 11.5(b)), the Senior Vice
President shall receive the following payments and benefits:

(i) The Company shall pay to the Senior Vice President, in equal monthly
installments over the twenty-four (24) month period beginning on the 60th day
following the Senior Vice President’s “Separation from Service” (as such term is
defined in the Internal Revenue Code of 1986, as amended (“Code”) Section 409A),
an amount equal to the product of two (2) times the sum of (x) the Senior Vice
President’s Base

 

7



--------------------------------------------------------------------------------

Salary and (y) the amount of the last Annual Bonus for the Senior Vice President
as determined by the Compensation Committee in accordance with the Annual Bonus
Plan, regardless of the Date of Termination.

(ii) The Senior Vice President’s participation in the Company’s health, dental,
and vision plans will end on the last day of the month in which the Date of
Termination occurs. The Senior Vice President may elect to continue coverage
under the health, dental and/or vision plans for himself and his eligible
dependents in accordance with the terms and procedures of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”). If the Senior
Vice President elects COBRA coverage, the Senior Vice President shall be
responsible for remitting the COBRA premium to the Company (or to a COBRA
administrator designated by the Company) in accordance with the terms of the
Company’s health, dental and vision plans and applicable COBRA requirements. If
the Senior Vice President elects COBRA coverage, the Company shall reimburse the
Senior Vice President for a portion of the cost of such coverage until the end
of the COBRA coverage period, up to a maximum period of eighteen (18) months.
The amount of the Company’s reimbursement shall be equal to the sum of (1) the
amount the Company would have otherwise paid for such coverage if the Senior
Vice President had remained an active employee of the Company, and (2) the COBRA
administration fee. If the Senior Vice President does not elect COBRA coverage,
the Company shall have no obligation to the Senior Vice President with respect
to health, dental and vision benefits following the Date of Termination.

(iii) The Company shall provide the Senior Vice President with reasonable
outplacement services not to exceed a cost of $25,000.00. Such services shall be
provided no later than the expiration of the two-year period following the
Senior Vice President’s Separation from Service.

(iv) The Senior Vice President shall be entitled to his Accrued Obligations and
a Pro Rata Actual Bonus. The Accrued Obligations provided under
Section 7.2(b)(i) and (ii) shall be paid to the Senior Vice President in a lump
sum cash payment within ten (10) days after the Date of Termination or as soon
thereafter as may be practicable. The Accrued Obligations provided under
Section 7.2(b)(iii) and (iv) shall be paid in accordance with the terms of the
plan under which they are due. The Pro Rata Actual Bonus, if any, shall be paid
to the Senior Vice President when annual bonuses are paid to other senior
officers of the Company for such fiscal year.

(v) The terms and conditions of the awards and agreements applicable to the
Senior Vice President’s outstanding stock options, stock grants, stock
appreciation rights, performance-based grants, and all other forms of long-term
incentive compensation, regardless of whether such compensation is equity or
cash based, will govern the consequences of the termination of the Senior Vice
President’s employment under this Section 7.5.

 

8



--------------------------------------------------------------------------------

(b) Amounts payable under this Section 7.5 shall be in lieu of any amounts
otherwise payable under any severance plan or agreement covering senior officers
of the Company.

(c) In the event that the Company terminates the Senior Vice President’s
employment at any time for any reason (i) other than for Cause and other than
due to Disability and (ii) after the Senior Vice President has attained age 65
of higher, such termination shall not be deemed an Involuntary Termination
Without Cause.

7.6 Termination For Cause. The Company may terminate the Senior Vice President’s
employment at any time for Cause, without notice or liability for doing so. The
Date of Termination shall be the date that Cause is determined as provided
below.

(a) For purposes of this Agreement, “Cause” means a good faith determination by
the Board that one (1) or more of the following has occurred:

(i) The Senior Vice President has committed a material breach of this Agreement,
which breach was not cured or waived by the Company, within ten (10) days of
receipt by the Senior Vice President of notice from the Company specifying the
breach;

(ii) The Senior Vice President has committed gross negligence in the performance
of his duties hereunder, intentionally fails to perform his duties, engages in
intentional misconduct or intentionally refuses to abide by or comply with the
directives of the Board, the CEO or the Company’s policies and procedures, as
applicable, which actions continued for a period of ten (10) days after receipt
by the Senior Vice President of notice of the need to cure or cease;

(iii) The Senior Vice President has willfully and continuously failed to perform
substantially his duties (other than any such failure resulting from the Senior
Vice President’s Disability or incapacity due to bodily injury or physical or
mental illness), after a written demand for substantial performance is delivered
to the Senior Vice President by the Board or the CEO that specifically
identifies the manner in which the Board, or the CEO believes that the Senior
Vice President has not substantially performed his duties;

(iv) The Senior Vice President has willfully violated a material requirement of
the Company’s code of conduct or breached his fiduciary duty to the Company;

(v) The Senior Vice President’s conviction of (or a plea of guilty or nolo
contendere to) a felony or any crime involving moral turpitude, dishonesty,
fraud, theft or financial impropriety;

(vi) The Senior Vice President has engaged in illegal conduct, embezzlement or
fraud with respect to the business or affairs of the Company;

 

9



--------------------------------------------------------------------------------

(vii) The Senior Vice President has failed to disclose to the Board a conflict
of interest of which the Senior Vice President knew or with reasonable diligence
should have known in connection with any transaction entered into on behalf of
the Company; or

(viii) The Senior Vice President has failed to agree to a modification of the
Agreement pursuant to Section 17.3 hereof when the purpose of the modification
is to comply with applicable federal, state or local laws or regulations, or
when such modification is designed to further define the restrictions of Article
8 or otherwise enhance the enforcement of Article 8 without increasing the
duration or scope of the Article 8 restrictions.

No act or failure to act on the Senior Vice President’s part will be considered
“willful” if conducted by the Senior Vice President in good faith and with a
reasonable belief that the Senior Vice President’s act or omission was in, and
not opposed to, the best interests of the Company.

(b) If the Senior Vice President’s employment is terminated for Cause during the
Term, this Agreement will terminate without further obligation of the Company to
the Senior Vice President other than (i) the payment to the Senior Vice
President of his accrued and unpaid Base Salary through the Date of Termination,
and (ii) the payment of any compensation previously deferred by the Senior Vice
President by his own election and all other employee welfare and retirement
benefits to which the Senior Vice President is entitled on the Date of
Termination, all in accordance with the terms of the applicable plan or plans
under which they are due. In the event of the Senior Vice President’s
termination of employment for Cause, the terms and conditions of the awards and
agreements applicable to the Senior Vice President’s outstanding stock options,
stock grants, stock appreciation rights, performance-based grants, and all other
forms of long-term incentive compensation, regardless of whether such
compensation is equity or cash based, will govern the consequences of the
termination of the Senior Vice President’s employment under this Section 7.6.

7.7 Termination for Good Reason. At any time during the Term, the Senior Vice
President may terminate his employment for Good Reason (as defined below) upon
notice to the Company. Such notice shall state the intended Date of Termination
and shall be given to the Company at least forty-five (45) days prior to such
date and shall set forth in detail the facts and circumstances claimed to
provide grounds for such termination. The Company shall have the right to cure
the facts and circumstances giving rise to such grounds for termination for Good
Reason. If the Company does not so cure within such forty-five (45) day notice
period, then the Senior Vice President’s employment shall terminate on the Date
of Termination stated in the notice.

(a) For purposes of this Agreement, “Good Reason” shall mean, without the Senior
Vice President’s express written consent, the occurrence of any one (1) or more
of the following:

(i) A reduction in the Senior Vice President’s Base Salary (other than, prior to
the occurrence of a Change in Control or Asset Sale, a reduction
across-the-board affecting all senior officers in substantially like percentages
of their base salaries) or Target Bonus Rate;

 

10



--------------------------------------------------------------------------------

(ii) A material reduction in the Senior Vice President’s duties or authority as
Senior Vice President and Chief Financial Officer of the Company, or any removal
of the Senior Vice President from or any failure to reappoint or reelect the
Senior Vice President to such positions (except in connection with the
termination of the Senior Vice President’s employment for Cause or Disability,
as a result of the Senior Vice President’s death or Retirement or by the Senior
Vice President other than for Good Reason);

(iii) The Senior Vice President being required to relocate to a principal place
of employment more than 35 miles from the Company’s headquarters except, prior
to the occurrence of a Change in Control or Asset Sale, in connection with the
relocation of substantially all senior Company executives pursuant to the
relocation of the Company’s headquarters;

(iv) If applicable, the failure by the shareholders of the Company to elect or
to reelect the Senior Vice President as a director of the Board or the removal
of the Senior Vice President from such position; or

(v) The failure of the Company to obtain an agreement from any successor to all
or substantially all of the assets or business of the Company to assume and
agree to perform this Agreement within fifteen (15) days after a merger,
consolidation, sale or similar transaction.

(b) In the event of the Senior Vice President’s voluntary termination of
employment for Good Reason, which occurs prior to the occurrence of, or after
the conclusion of, a Change in Control Employment Period that relates to a
Change in Control Event, the Senior Vice President shall receive the following
payments and benefits:

(i) The Company shall pay to the Senior Vice President, in equal monthly
installments over the twenty-four (24) month period beginning on the 60th day
following the Senior Vice President’s Separation from Service, an amount equal
to the product of two (2) times the sum of (x) the Senior Vice President’s Base
Salary and (y) the amount of the last Annual Bonus for the Senior Vice President
as determined by the Compensation Committee in accordance with the Annual Bonus
Plan, regardless of the Date of Termination.

(ii) The Senior Vice President’s participation in the Company’s health, dental,
and vision plans will end on the last day of the month in which the Date of
Termination occurs. The Senior Vice President may elect to continue coverage
under the health, dental and/or vision plans for himself and his eligible
dependents in accordance with the terms and procedures of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”). If the Senior
Vice President elects COBRA coverage, the Senior Vice President shall be
responsible for remitting the COBRA premium to the

 

11



--------------------------------------------------------------------------------

Company (or to a COBRA administrator designated by the Company) in accordance
with the terms of the Company’s health, dental and vision plans and applicable
COBRA requirements. If the Senior Vice President elects COBRA coverage, the
Company shall reimburse the Senior Vice President for a portion of the cost of
such coverage until the end of the COBRA coverage period, up to a maximum period
of eighteen (18) months. The amount of the Company’s reimbursement shall be
equal to the sum of (1) the amount the Company would have otherwise paid for
such coverage if the Senior Vice President had remained an active employee of
the Company, and (2) the COBRA administration fee. If the Senior Vice President
does not elect COBRA coverage, the Company shall have no obligation to the
Senior Vice President with respect to health, dental and vision benefits
following the Date of Termination.

(iii) The Company shall provide the Senior Vice President with reasonable
outplacement services not to exceed a cost of $25,000.00. Such services shall be
provided no later than the expiration of the two-year period following the
Senior Vice President’s Separation from Service.

(iv) The Senior Vice President shall be entitled to his Accrued Obligations. The
Accrued Obligations provided under Section 7.2(b)(i) and (ii) shall be paid to
the Senior Vice President in a lump sum cash payment on the tenth day after the
Date of Termination or as soon thereafter as may be practicable. The Accrued
Obligations provided under Section 7.2(b)(iii) and (iv) shall be paid in
accordance with the terms of the plan under which they are due.

(v) The terms and conditions of the awards and agreements applicable to the
Senior Vice President’s outstanding stock options, stock grants, stock
appreciation rights, performance-based grants, and all other forms of long-term
incentive compensation, regardless of whether such compensation is equity or
cash based, will govern the consequences of the termination of the Senior Vice
President’s employment under this Section 7.7.

(vi) The Senior Vice President shall be entitled to a one-time payment in an
amount equal to the Senior Vice President’s Base Salary on the Date of
Termination multiplied by forty percent (40%). This one-time payment shall be
paid to the Senior Vice President in a lump sum cash payment on the tenth day
after the Date of Termination or as soon thereafter as may be practicable.

(c) The Senior Vice President’s right to terminate his employment for Good
Reason shall not be affected by the Senior Vice President’s incapacity due to
physical or mental illness not constituting a Disability. Amounts payable under
this Section 7.7 shall be in lieu of any amounts otherwise payable under any
severance plan or agreement covering senior officers of the Company.

7.8 Conditions on Company Obligations. All payments and benefits made or
provided pursuant to Article 7 are subject to the Senior Vice President’s:

 

12



--------------------------------------------------------------------------------

(a) Compliance with the provisions of Article 8, Article 9, Article 10 and
Section 17.2 hereof;

(b) Except with respect to payment of the Senior Vice President’s Accrued
Obligations, delivery to the Company of an executed Agreement and General
Release without the Senior Vice President having revoked such Agreement, which
shall be substantially in the form attached hereto as Exhibit A (with such
changes or additions as needed under then applicable law to give effect to its
intent and purpose) (“Agreement and General Release”), satisfactory to the
Company by the appropriate deadlines specified by the Company, provided that all
such steps must be completed prior to the 60th day (or for purposes of
Section 11.5(b), the 45th day) following the Senior Vice President’s Separation
from Service; and

(c) Compliance with Code Section 409A. Notwithstanding anything herein to the
contrary, distributions under Section 7.5(b)(i), 7.7(b)(i), 7.7(b)(vi), or
11.5(b) may not be made to a Key Employee (as defined below) upon his or her
Separation from Service before the date which is six months after the date of
the Key Employee’s Separation from Service (or, if earlier, the date of death of
the Key Employee) (the “Key Employee Delay”). Any payments that would otherwise
be made during this period of delay shall be accumulated and paid on the first
day of the seventh month following the Senior Vice President’s Separation from
Service (or, if earlier, the first day of the month after the Senior Vice
President’s death). For purposes of this Section 7.8(c), “Key Employee” means an
executive who, as of December 31st of a calendar year, meets the requirements of
Code Section 409A(a)(2)(B)(i) to be treated as a “specified employee” of the
Company; i.e., a key employee (as defined in Code Section 416(i)(1)(A)(i),
(ii) or (iii) applied in accordance with the regulations thereunder and
disregarding Code Section 416(i)(5)). An executive who meets the criteria in the
preceding sentence will be considered a Key Employee for purposes of this
Agreement for the 12-month period commencing on the next following April 1.

After payment of all amounts and benefits under this Article 7, the Company
thereafter shall have no further obligation under this Agreement.

 

13



--------------------------------------------------------------------------------

Article 8. Covenant Not to Compete; Intellectual Property

8.1 Acknowledgement and Agreement Regarding Covenant Not to Compete.

(a) The Senior Vice President acknowledges and agrees as follows: (i) the
Company operates a unique business concept in the United States regarding the
sale and servicing of new and used vehicles in a highly competitive industry;
(ii) the Company’s competitors have attempted to duplicate the Company’s
business concept in various markets throughout the United States, including
markets where the Company does not currently have a business location, and may
continue to do so; and (iii) in connection with the Senior Vice President’s
employment, he will receive access to, and training regarding, the Company’s
business concept and will, accordingly, acquire commercially valuable knowledge
of, and insight into, the Company’s operations and its proprietary and
confidential information, any of which if made available to the Company’s
competitors could place the Company at an unfair competitive disadvantage.

(b) The Senior Vice President and the Company acknowledge that the Senior Vice
President’s services are of a special, extraordinary, and intellectual character
that gives the Senior Vice President unique value, that the Company’s business
is highly competitive, and that violation of the Covenant Not to Compete (as
defined in Section 8.2 below) provided herein would cause immediate,
immeasurable, and irreparable harm, loss, and damage to the Company not
adequately compensable by a monetary award. In the event of any breach or
threatened breach by the Senior Vice President of the Covenant Not to Compete,
the Company shall be entitled to such equitable and injunctive relief as may be
available to restrain the Senior Vice President from violating the provisions
hereof. Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available at law or in equity for such breach or
threatened breach, including the recovery of damages and the immediate
termination of the employment of the Senior Vice President hereunder for Cause.

(c) The Senior Vice President and the Company have examined in detail the
Covenant Not to Compete contained herein and agree that the restraint imposed
upon the Senior Vice President is reasonable in light of the legitimate business
interests of the Company and is not unduly harsh upon the Senior Vice
President’s ability to earn a livelihood. If any provision of the Covenant Not
to Compete relating to the time period, geographic area or scope of restricted
activities shall be declared by a court of competent jurisdiction to exceed the
maximum time period, geographic area or scope of activities, as applicable, that
such court deems reasonable and enforceable, such time period, geographic area
or scope of activities shall be deemed to be, and thereafter shall become, the
maximum time period or largest geographic area or scope of activities that such
court deems reasonable and enforceable and this Agreement shall automatically be
considered to have been amended and revised to reflect such determination.

 

14



--------------------------------------------------------------------------------

8.2 Covenant Not to Compete. In order to protect the Company’s legitimate
business interests from competitors and to protect the Company’s critical
interest in its proprietary and confidential information, and in return for the
consideration set forth in this Agreement, the Senior Vice President covenants
and agrees to the following “Covenant Not to Compete”:

(a) During the Senior Vice President’s employment and for a period of two
(2) years following the last day of the Senior Vice President’s employment, the
Senior Vice President will not, directly or indirectly, compete with the Company
by acting “in a competitive capacity” (as defined in Section 8.2(c)), whether as
an individual, partner, or joint venturer, for, or on behalf of, any person or
entity operating or developing the same or similar business as the Company
within any Metropolitan Statistical Area (as defined under applicable
regulations of the Census Bureau of the U.S. Department of Commerce) in which
the Company has a business location or in which the Company is engaged in real
estate site selection. Entities (including the affiliates of such entities)
engaged, or which could become engaged, in the same or similar business as the
Company include, but are not limited to: Sonic Automotive, Inc.; Lithia Motors,
Inc.; Group 1 Automotive, Inc.; UnitedAuto Group; AutoNation, Inc.; Penske
Motors; Asbury Automotive Group; Price One; Hendrick Automotive Group;
CarMotive; Saturn Group; Hertz; Enterprise; and any automotive retail operation
affiliated with, owned, operated, or controlled by Home Depot, Inc., Lowe’s
Companies, Inc., Target Corporation, Wal-Mart Stores, Inc., Sears, Roebuck and
Company, Carrefour, Costco Wholesale Corporation, Royal Dutch/Shell Group of
Companies, Exxon Mobil Corporation, ChevronTexaco Corp., or Gulliver
International Co., Ltd.

(b) A business will not be considered to be in competition with the Company for
purposes of this Section 8.2 if the business, or operating unit of the business,
in which the Senior Vice President will be employed does not have, nor is
expected to have within the two (2) years following the Senior Vice President’s
termination of employment, annual gross revenues of at least $5,000,000 derived
from the sale and servicing of new or used vehicles.

(c) Acting “in a competitive capacity” shall mean providing to a person or
entity covered by this Section 8.2, directly or indirectly, the same or similar
services as the Senior Vice President provided to the Company during his
employment, and/or engaging in any business or segment of business about which
the Senior Vice President first acquired proprietary or confidential information
during the course of his employment with the Company.

(d) Notwithstanding the foregoing, nothing herein shall be deemed to prevent or
limit the right of the Senior Vice President to invest in the capital stock or
other securities (not exceeding two percent (2%) of such outstanding capital
stock or securities) of any corporation whose stock or securities are regularly
traded on any public exchange, nor shall anything contained herein be deemed to
prevent the Senior Vice President from investing in real estate for his own
benefit, so long as such investment (i) is not related to or in support of any
entity engaged in a business similar to that of the Company and (ii) does not
detract from the Senior Vice President’s performance of his duties and
obligations hereunder.

8.3 Intellectual Property. The Senior Vice President understands and
acknowledges that any writing, invention, design, system, process, development
or discovery (collectively, “Intellectual Property”) conceived, developed
created or made by the Senior Vice President,

 

15



--------------------------------------------------------------------------------

alone or with others, both during the Term of this Agreement and in the course
of the Senior Vice President’s employment prior to the Term, is the sole and
exclusive property of the Company to the extent such Intellectual Property is
related to the Senior Vice President’s duties or is within the scope of the
Company’s actual or anticipated business. The Senior Vice President agrees to
assign to the Company any and all of his right, title, and interest in and to
such Intellectual Property, including, but not limited to, patent, trademark and
other rights. The Senior Vice President further agrees to cooperate fully with
the Company to secure, maintain, enforce, or defend the Company’s ownership of
and rights in such Intellectual Property. The rights and remedies of this
Section 8.3 are in addition to any rights and remedies available under
applicable law.

Article 9. Non-Solicitation / Non-Hiring of Employees

The Senior Vice President agrees that during the Senior Vice President’s
employment with the Company and for a period of two (2) years following the last
day of the Senior Vice President’s employment, the Senior Vice President shall
not, directly or indirectly, solicit or induce, or attempt to solicit or induce,
any employee of the Company to leave the Company for any reason whatsoever or
hire any individual employed by the Company. For purposes of this Article 9,
employee shall mean any individual employed by the Company within the three
(3) month period prior to, and including, the last day of the Senior Vice
President’s employment.

Article 10. Confidentiality

10.1 Protected Information. The Senior Vice President understands and agrees
that any information, data and trade secrets about the Company and its suppliers
and distributors are the property of the Company and are essential to the
protection of the Company’s goodwill and to the maintenance of the Company’s
competitive position and accordingly should be kept secret. For purposes of this
Agreement, “Protected Information” means trade secrets, confidential and
proprietary business information of or about the Company, and any other
information of the Company, including, but not limited to, Intellectual
Property, customer lists (including potential customers), sources of supply,
processes, plans, materials, pricing information, internal memoranda, marketing
plans, promotional plans, internal policies, research, purchasing, accounting
and financial information, computer programs, hardware, software, and products
and services that may be developed from time to time by the Company and its
agents or employees, including the Senior Vice President; provided, however,
that information that is in the public domain (other than as a result of a
breach of this Agreement), approved for release by the Company or lawfully
obtained from third parties who are not bound by a confidentiality agreement
with the Company, is not Protected Information.

10.2 Covenant. The Company has advised the Senior Vice President, and the Senior
Vice President acknowledges, that it is the policy of the Company to maintain as
secret and confidential all Protected Information and that Protected Information
has been and will be developed at substantial cost and effort to the Company.
The Senior Vice President agrees to hold in strict confidence and safeguard any
Protected Information, gained by the Senior Vice President in any manner or from
any source during the Senior Vice President’s employment.

 

16



--------------------------------------------------------------------------------

The Senior Vice President shall not, without the prior written consent of the
Company, at any time, directly or indirectly, divulge, furnish, use, disclose or
make accessible to any person, firm, corporation, association, or other entity
(otherwise than as may be required in the regular course of the Senior Vice
President’s employment with the Company), either during the Senior Vice
President’s employment with the Company or subsequent to the last day of the
Senior Vice President’s employment, any Protected Information, or cause any such
information of the Company to enter the public domain.

10.3 Nonexclusivity. Nothing contained in this Article 10 is intended to reduce
in any way protection available to the Company pursuant to the Uniform Trade
Secrets Act as adopted in Virginia or any other state or other applicable laws
that prohibit the misuse or disclosure of confidential or proprietary
information.

Article 11. Change in Control; Sale of Assets

11.1 Purpose. The Company recognizes that the possibility of a Change in Control
or Asset Sale exists, and the uncertainty and questions that it may raise among
management may result in the departure or distraction of management personnel to
the detriment of the Company. Accordingly, the purpose of this Article 11 is to
encourage the Senior Vice President to continue employment after a Change in
Control or Asset Sale by providing reasonable employment security to the Senior
Vice President and to recognize the prior service of the Senior Vice President
in the event of a termination of employment under certain circumstances after a
Change in Control or Asset Sale. This Article 11 shall not become effective, and
the Company shall have no obligation hereunder, if the employment of the Senior
Vice President with the Company terminates before a Change in Control or Asset
Sale.

11.2 Definitions.

(a) “Change in Control” of the Company means the occurrence of either of the
following events: (i) a third person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, becomes, or
obtains the right to become, the beneficial owner of Company securities having
twenty percent (20%) or more of the combined voting power of the then
outstanding securities of the Company that may be cast for the election of
directors to the Board of the Company (other than as a result of an issuance of
securities initiated by the Company in the ordinary course of business); or
(ii) as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, the persons who were directors of
the Company before such transactions shall cease to constitute a majority of the
board or of the board of directors of any successor to the Company.

(b) “Asset Sale” shall mean a sale of all or substantially all of the assets of
the Company in a single transaction or a series of related transactions.

11.3 Long-Term Incentive Compensation. The terms and conditions of the awards
and agreements applicable to the Senior Vice President’s outstanding stock
options, stock grants, stock appreciation rights, performance-based grants, and
all other forms of long-term incentive

 

17



--------------------------------------------------------------------------------

compensation, regardless of whether such compensation is equity or cash based,
will govern the consequences to the Senior Vice President upon the occurrence of
a Change in Control or an Asset Sale or upon a termination of the Senior Vice
President’s employment thereafter.

11.4 Continued Employment Following Change in Control or an Asset Sale. If a
Change in Control or an Asset Sale occurs and the Senior Vice President is
employed by the Company on the date the Change in Control or Asset Sale occurs
(the “Change in Control Date”), the period beginning on the Change in Control
Date and ending on the second (2nd) anniversary of such date shall be the
“Change in Control Employment Period.”

11.5 Termination of Employment During Change in Control Employment Period. The
Senior Vice President will be entitled to the compensation and benefits
described in this Section 11.5 if, during the Change in Control Employment
Period, (a) the Company terminates his employment for any reason other than for
Cause or due to Disability, or (b) the Senior Vice President voluntarily
terminates his employment with the Company for Good Reason. The compensation and
benefits described in this Section 11.5 are in lieu of, and not in addition to,
any compensation and benefits provided to the Senior Vice President pursuant to
Sections 7.5 and 7.7 herein and any amounts otherwise payable under any
severance plan or agreement covering senior officers of the Company. Upon such a
termination of employment, the Senior Vice President shall receive the following
payments and benefits:

(a) The Senior Vice President shall be entitled to his Accrued Obligations and a
Pro Rata Target Bonus. The Accrued Obligations provided under Section 7.2(b)(i)
and (ii) and the Pro Rata Target Bonus shall be paid to the Senior Vice
President in a lump sum cash payment within ten (10) days after the Date of
Termination or as soon thereafter as may be practicable. The Accrued Obligations
provided under Section 7.2(b)(iii) and (iv) shall be paid in accordance with the
terms of the plan under which they are due.

(b) The Company shall pay to the Senior Vice President an amount equal to 2.99
times the Senior Vice President’s Final Compensation. For purposes of this
Agreement, “Final Compensation” means the Base Salary in effect at the Date of
Termination, plus the higher Annual Bonus paid or payable for the two (2) most
recently completed fiscal years. If the Change in Control Employment Period
relates to an event that also qualifies as a Change in Control Event, this
payment will be paid to the Senior Vice President in a lump sum cash payment on
the forty-fifth (45th) day following the Senior Vice President’s Separation from
Service. Otherwise, such payment shall be paid at the time and in the form set
forth in Section 7.5. For purposes of this Section 11.5(b), a “Change in Control
Event” means an event described in IRS regulations or other guidance under Code
Section 409A(a)(2)(A)(v).

(c) The Senior Vice President’s participation in the Company’s health, dental,
and vision plans will end on the last day of the month in which the Date of
Termination occurs. The Senior Vice President may elect to continue coverage
under the health, dental and/or vision plans for himself and his eligible
dependents in accordance with the terms and procedures of COBRA. If the Senior
Vice President elects COBRA coverage, the Senior Vice President shall be
responsible for remitting the COBRA premium to the Company (or to a COBRA
administrator designated by the Company) in accordance with the terms of the
health, dental and

 

18



--------------------------------------------------------------------------------

vision plans and applicable COBRA requirements. If the Senior Vice President
elects COBRA coverage, the Company shall reimburse the Senior Vice President for
a portion of the cost of such coverage until the end of the COBRA coverage
period, up to a maximum period of eighteen (18) months. The amount of the
Company’s reimbursement shall be equal to the sum of (1) the amount the Company
would have otherwise paid for such coverage if the Senior Vice President had
remained an active employee of the Company, and (2) the COBRA administration
fee. If the Senior Vice President does not elect COBRA coverage, the Company
shall have no obligation to the Senior Vice President with respect to health,
dental and vision benefits following the Date of Termination.

(d) The Company shall provide the Senior Vice President with reasonable
outplacement services not to exceed a cost of $25,000.00. Such services shall be
provided no later than the expiration of the two-year period following the
Senior Vice President’s Separation from Service.

11.6 Death, Disability or Retirement Termination During Change In Control
Employment Period. If the Senior Vice President’s employment ends by reason of
Retirement, the Senior Vice President’s death, or as a result of Disability
during the Change in Control Employment Period, this Agreement will terminate
without any further obligation on the part of the Company under this Agreement
other than:

(a) The Senior Vice President (or his beneficiary or his estate in the event of
his death) will be entitled to the payment of the Senior Vice President’s
Accrued Obligations and a Pro Rata Target Bonus. The Accrued Obligations
provided under Section 7.2(b)(i) and (ii) and the Pro Rata Target Bonus shall be
paid in a lump sum cash payment within ten (10) days after the Date of
Termination or as soon thereafter as may be practicable. The Accrued Obligations
provided under Section 7.2(b)(iii) and (iv) shall be paid in accordance with the
terms of the plan under which they are due; and

(b) The terms and conditions of the awards and agreements applicable to the
Senior Vice President’s outstanding stock options, stock grants, stock
appreciation rights, performance-based grants, and all other forms of long-term
incentive compensation, regardless of whether such compensation is equity or
cash based, will govern the consequences of the termination of the Senior Vice
President’s employment under this Section 11.6.

The compensation and benefits described in this Section 11.6 are in lieu of, and
not in addition to, any compensation and benefits provided to the Senior Vice
President’s pursuant to Sections 7.2 and 7.3 herein and any amounts otherwise
payable under any severance plan or agreement covering senior officers of the
Company.

11.7 Termination for Cause and Termination Other Than For Good Reason Following
a Change in Control.

(a) If the Senior Vice President’s employment is terminated for Cause during the
Change in Control Employment Period, this Agreement will terminate without
further obligation to the Senior Vice President other than the payment to the
Senior Vice President of his

 

19



--------------------------------------------------------------------------------

accrued and unpaid Base Salary through the Date of Termination, as well as any
deferred compensation and other employee welfare and retirement benefits to
which the Senior Vice President is entitled on the Date of Termination in
accordance with the terms of the applicable plan or plans under which they are
due. The terms and conditions of the awards and agreements applicable to the
Senior Vice President’s outstanding stock options, stock grants, stock
appreciation rights, performance-based grants, and all other forms of long-term
incentive compensation, regardless of whether such compensation is equity or
cash based, will govern the consequences of the termination of the Senior Vice
President’s employment under this Section 11.7(a). The compensation and benefits
described in this Section 11.7 are in lieu of, and not in addition to, any
compensation and benefits provided to the Senior Vice President pursuant to
Sections 7.4 and 7.6 herein and any amounts otherwise payable under any
severance plan or agreement covering senior officers of the Company.

(b) If the Senior Vice President terminates employment during the Change in
Control Employment Period other than for Good Reason, this Agreement will
terminate without further obligation to the Senior Vice President other than:

(i) The Senior Vice President (or his beneficiary or his estate in the event of
his death) will be entitled to the payment of the Senior Vice President’s
Accrued Obligations. The Accrued Obligations provided under Section 7.2(b)(i)
and (ii) shall be paid in a lump sum cash payment within ten (10) days after the
Date of Termination or as soon thereafter as may be practicable. The Accrued
Obligations provided under Section 7.2(b)(iii) and (iv) shall be paid in
accordance with the terms of the plan under which they are due; and

(ii) The terms and conditions of the awards and agreements applicable to the
Senior Vice President’s outstanding stock options, stock grants, stock
appreciation rights, performance-based grants, and all other forms of long-term
incentive compensation, regardless of whether such compensation is equity or
cash based, will govern the consequences of the termination of the Senior Vice
President’s employment under this Section 11.7(b).

11.8 Conditions on Company Obligations. All payments and benefits made or
provided pursuant to Article 11 are subject to the provisions of Section 7.8
(including the Key Employee Delay in Section 7.8(c)). After payment of all
amounts and benefits under this Article 11, the Company thereafter shall have no
further obligation under this Agreement.

Article 12. Assignment

12.1 Assignment by Company. This Agreement may and shall be assigned or
transferred to, and shall be binding upon and shall inure to the benefit of, any
successor of the Company, and any such successor shall be deemed substituted for
all purposes of the “Company” under the terms of this Agreement. As used in this
Agreement, the term “successor” shall mean any person, firm, corporation, or
business entity which, at any time, whether by merger, purchase, or otherwise,
acquires all or substantially all, or control of all or substantially all, of
the assets or the business of the Company. Except as provided herein, the
Company may not otherwise assign this Agreement.

 

20



--------------------------------------------------------------------------------

12.2 Assignment by the Senior Vice President. The services to be provided by the
Senior Vice President to the Company hereunder are personal to the Company and
the Senior Vice President’s duties may not be assigned by the Senior Vice
President; provided, however, that this Agreement shall inure to the benefit of
and be enforceable by the Senior Vice President’s personal or legal
representatives, executors, and administrators, successors, heirs, distributees,
devisees, and legatees. If the Senior Vice President dies while any amounts
payable to the Senior Vice President hereunder remain outstanding, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Senior Vice President’s devisee, legatee, or
other designee or, in the absence of such designee, to the Senior Vice
President’s estate.

Article 13. Dispute Resolution

Except for actions initiated by the Company to enjoin a breach by, or to recover
damages from, the Senior Vice President related to violation of any of the
restrictive covenants in Articles 8, 9 or 10 of this Agreement, and except for
actions initiated by the Company or the Senior Vice President with respect to
declaratory judgments related to the restrictive covenants in Articles 8, 9 or
10 of this Agreement, which the Company or the Senior Vice President may bring
in an appropriate court of law or equity, any disagreement between the Senior
Vice President and the Company concerning anything covered by this Agreement or
concerning other terms or conditions of the Senior Vice President’s employment
or the termination of the Senior Vice President’s employment will be settled by
final and binding arbitration pursuant to the Company’s Dispute Resolution Rules
and Procedures. The CarMax Dispute Resolution Agreement and the Dispute
Resolution Rules and Procedures are incorporated herein by reference as if set
forth in full in this Agreement. The decision of the arbitrator will be final
and binding on both the Senior Vice President and the Company and may be
enforced in a court of appropriate jurisdiction. Responsibility for all
arbitration costs, including legal fees, shall be in accordance with the Dispute
Resolution Rules and Procedures.

Article 14. Litigation By Third Parties

All litigation or inquiries by third parties (including, but not limited to,
those by the Company’s shareholders or by government agencies) arising out of or
in connection with the Senior Vice President’s performance under this Agreement,
against either the Company or the Senior Vice President or both, shall be
jointly defended or opposed by the parties hereto to support this Agreement. The
Company shall appoint legal counsel for the parties and shall bear the costs,
reasonable legal fees and expenses related to such litigation or inquiry.

Article 15. Indemnity; Limitation of Liability

As an officer of the Company, the Senior Vice President shall be entitled to
indemnity and limitation of liability as provided pursuant to the Company’s
Articles of Incorporation, bylaws and any other governing document, as the same
shall be amended from time to time.

 

21



--------------------------------------------------------------------------------

Article 16. Notice

Any notices, requests, demands, or other communications provided for by this
Agreement shall be in writing, and given by delivery in person or by registered
or certified mail, postage prepaid (in which case notice will be deemed to have
been given on the third day after mailing) or by overnight delivery by a
reliable overnight courier service (in which case notice will be deemed to have
been given on the day after delivery to such courier service). Notices to the
Senior Vice President shall be directed to the last address he has filed in
writing with the Company. Notices to the Company shall be directed to the
Secretary of the Company, with a copy directed to the Chairman of the Board of
the Company.

Article 17. Miscellaneous

17.1 Entire Agreement. This Agreement supersedes any prior agreements or
understandings, oral or written, between the parties hereto, with respect to the
subject matter hereof, and constitutes the entire agreement of the parties with
respect thereto. Without limiting the generality of the foregoing sentence, this
Agreement completely supersedes any and all prior employment and severance
agreements entered into by and between the Company, and the Senior Vice
President, and all amendments thereto, in their entirety.

17.2 Return of Materials. Upon the termination of the Senior Vice President’s
employment with the Company, however such termination is effected, the Senior
Vice President shall promptly deliver to the Company all property (including
Intellectual Property), records, materials, documents, and copies of documents
concerning the Senior Vice President’s business and/or its customers
(hereinafter collectively “Company Materials”) which the Senior Vice President
has in his possession or under his control at the time of termination of his
employment. The Senior Vice President further agrees not to take or extract any
portion of Company Materials in written, computer, electronic or any other
reproducible form without the prior written consent of the Board.

17.3 Modification. This Agreement shall not be varied, altered, modified,
canceled, changed, or in any way amended except by mutual agreement of the
parties in a written instrument executed by the parties hereto or their legal
representatives.

17.4 Severability. It is the intention of the parties that the provisions of the
restrictive covenants herein shall be enforceable to the fullest extent
permissible under the applicable law. If any clause or provision of this
Agreement is held to be illegal, invalid, or unenforceable under present or
future laws effective during the Term hereof, then the remainder of this
Agreement shall not be affected thereby, and in lieu of each clause or provision
of this Agreement that is illegal, invalid or unenforceable, there shall be
added, as a part of this Agreement, a clause or provision as similar in terms to
such illegal, invalid or unenforceable clause or provision as may be possible
and as may be legal, valid and enforceable.

17.5 Section 409A. Notwithstanding any other provision of this Agreement, (i) to
the extent applicable, this Agreement will be interpreted, operated and
administered in accordance with the requirements of Code Section 409A, and
(ii) if either the Company or the Senior Vice

 

22



--------------------------------------------------------------------------------

President determines that any provision of this Agreement may cause compensation
payable to the Senior Vice President to be classified as income under Code
Section 409A(a) or (b) and thereby results in tax penalties to the Senior Vice
President, the Company or the Senior Vice President, as the case may be, shall
notify the other party and the parties will amend the Agreement to avoid
penalties under Code Section 409A.

17.6 Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

17.7 Tax Withholding. The Company may withhold from any benefits payable under
this Agreement all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

17.8 Restrictive Covenants of the Essence. The restrictive covenants of the
Senior Vice President set forth herein are of the essence of this Agreement, and
they shall be construed as independent of any other provision in this Agreement;
the existence of any claim or cause of action of the Senior Vice President
against the Company, whether predicated on this Agreement or not, shall not
constitute a defense to the enforcement by the Company of the restrictive
covenants contained herein. The Company shall at all times maintain the right to
seek enforcement of these provisions whether or not the Company has previously
refrained from seeking enforcement of any such provision as to the Senior Vice
President or any other individual who has signed an agreement with similar
provisions. Notwithstanding any provision contained within this Agreement, the
obligations of the Senior Vice President under Articles 8, 9, 10, 13 and 17 of
this Agreement shall continue after the termination of this Agreement and the
Senior Vice President’s employment and shall be binding on the Senior Vice
President’s heirs, executors, legal representatives and assigns.

17.9 Beneficiaries. The Senior Vice President may designate one (1) or more
persons or entities as the primary or contingent beneficiaries of any amounts to
be received under this Agreement. Such designation must be in the form of a
signed writing acceptable to the Company’s chief legal officer. The Senior Vice
President may make or change such designation at any time.

17.10 Full Settlement. Except as set forth in this Agreement, the Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including without limitation, set-off, counterclaim, recoupment, defense or
other claim, right or action which the Company may have against the Senior Vice
President or others, except to the extent any amounts are due the Company or its
subsidiaries or affiliates pursuant to a judgment against the Senior Vice
President; provided, however, in no event shall any judgment result in the
offset of amounts subject to Code Section 409A. In no event shall the Senior
Vice President be obligated to seek other employment in mitigation of the
amounts payable to the Senior Vice President under any of the provisions of this
Agreement, nor shall the amount of any payment hereunder be reduced by any
compensation earned by the Senior Vice President as a result of employment by
another employer; provided, that continued health, dental and vision benefit
plan participation pursuant to Section 7.5(b)(ii) or Section 11.5(c) herein
shall be reduced to the extent that the Senior Vice President becomes eligible
to such benefits from a subsequent employer.

 

23



--------------------------------------------------------------------------------

17.11 Contractual Rights to Benefits. This Agreement establishes and vests in
the Senior Vice President a contractual right to the benefits to which he is
entitled hereunder. However, nothing herein contained shall require or be deemed
to require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets in trust or otherwise
to provide for any payments to be made or required hereunder.

17.12 Resignations. Upon the termination of the Senior Vice President’s
employment, however such termination is effected, he shall be deemed to have
resigned as of the date of such termination all offices and directorships he may
have held with the Company and all subsidiaries.

Article 18. Governing Law

To the extent not preempted by federal law, the provisions of this Agreement
shall be construed and enforced in accordance with the laws of the Commonwealth
of Virginia, without reference to Virginia’s choice of law statutes or
decisions.

[Signature Page Follows]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Senior Vice President and the Company have executed this
Amended and Restated Agreement as of December 1, 2011.

 

CARMAX, INC.: By:    

Thomas J. Folliard

President and Chief Executive Officer

 

SENIOR VICE PRESIDENT:

   

Thomas W. Reedy

Senior Vice President and

Chief Financial Officer

 

25



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Release]

AGREEMENT AND GENERAL RELEASE

CarMax, Inc., its affiliates, subsidiaries, divisions, successors and assigns in
such capacity, and the current, future and former employees, officers,
directors, trustees and agents thereof (collectively referred to throughout this
Agreement as the “Company”) and                 (“Senior Vice President”), his
heirs, executors, administrators, successors and assigns (together with Senior
Vice President, collectively referred to throughout this Agreement and General
Release as “Employee”) agree:

1. Last Day of Employment. The Senior Vice President’s last day of employment
with the Company is                 , 20__. In addition, effective as of
                , 20__, the Senior Vice President resigns from the Senior Vice
President’s position as Senior Vice President,                 of the Company,
and will not be eligible for any benefits or compensation after
                , 20__, other than as specifically provided in Articles 7 or 11,
as applicable, of the Severance Agreement between the Company and the Senior
Vice President dated as of                 , 20                (“Severance
Agreement”) and the Senior Vice President’s continued right to indemnification
and directors and officers liability insurance. In addition, effective as of
                , 20__, the Senior Vice President resigns from all offices,
directorships, trusteeships, committee memberships and fiduciary capacities held
with, or on behalf of, the Company or any benefit plans of the Company. These
resignations will become irrevocable as set forth in Section 3 below.

2. Consideration. The parties acknowledge that this Agreement and General
Release is being executed in accordance with Article 7 or Article 11 of the
Severance Agreement, as applicable, and that this Agreement and General Release
is a condition to the receipt by Employee of all payments and benefits
thereunder.

3. Revocation. The Senior Vice President may revoke this Agreement and General
Release for a period of seven (7) calendar days following the day the Senior
Vice President executes this Agreement and General Release. Any revocation
within this period must be submitted, in writing, to the Company and state, “I
hereby revoke my acceptance of our Agreement and General Release.” The
revocation must be personally delivered to the Company’s                 , or
his/her designee, or mailed to the Company,                 and postmarked
within seven (7) calendar days of execution of this Agreement and General
Release. This Agreement and General Release shall not become effective or
enforceable until the revocation period has expired. If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in Virginia, then the
revocation period shall not expire until the next following day which is not a
Saturday, Sunday, or legal holiday.

4. General Release of Claims. Employee knowingly and voluntarily releases and
forever discharges the Company from any and all claims, rights, causes of
action, demands, fees costs, expenses, including attorneys’ fees, and
liabilities of any kind whatsoever, whether known

 

26



--------------------------------------------------------------------------------

or unknown, against the Company, that Employee has, has ever had or may have as
of the date of execution of this Agreement and General Release, including, but
not limited to, any alleged violation of:

 

  •  

The Age Discrimination in Employment Act of 1967, as amended;

 

  •  

The Older Workers Benefit Protection Act of 1990;

 

  •  

The National Labor Relations Act, as amended;

 

  •  

Title VII of the Civil Rights Act of 1964, as amended;

 

  •  

The Civil Rights Act of 1991;

 

  •  

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 

  •  

The Employee Retirement Income Security Act of 1974, as amended;

 

  •  

The Immigration Reform and Control Act, as amended;

 

  •  

The Americans with Disabilities Act of 1990, as amended;

 

  •  

The Worker Adjustment and Retraining Notification Act, as amended;

 

  •  

The Occupational Safety and Health Act, as amended;

 

  •  

The Family and Medical Leave Act of 1993;

 

  •  

All other federal, state or local civil or human rights laws, whistleblower
laws, or any other local, state or federal law, regulations and ordinances;

 

  •  

All public policy, contract, tort, or common laws; and

 

  •  

All allegations for costs, fees, and other expenses including attorneys’ fees
incurred in these matters.

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s rights of
indemnification and directors and officers liability insurance coverage to which
the Senior Vice President was entitled immediately prior to                 ,
20            with regard to the Senior Vice President’s service as an officer
and director of the Company (including, without limitation, under Article 15 of
the Severance Agreement); (ii) Employee’s rights under any tax-qualified pension
plan or claims for accrued vested benefits under any other employee benefit
plan, policy or arrangement maintained by the Company or under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended; (iii) Employee’s rights
under Article 7 or Article 11 of the Severance Agreement, as the case may be;
and (iv) Employee’s rights as a stockholder of the Company.

 

27



--------------------------------------------------------------------------------

5. No Claims Permitted. Except with respect to the filing of a petition for a
declaratory judgment as permitted in Article 13 of the Severance Agreement,
Employee waives the Senior Vice President’s right to file any charge or
complaint against the Company arising out of the Senior Vice President’s
employment with or separation from the Company before any federal, state or
local court or any state or local administrative agency, except where such
waivers are prohibited by law. This Agreement and General Release, however, does
not prevent Employee from filing a charge with the Equal Employment Opportunity
Commission, any other federal government agency, or any government agency
concerning claims of discrimination, although Employee waives the Senior Vice
President’s right to recover any damages or other relief in any claim or suit
brought by or through the Equal Employment Opportunity Commission or any other
state or local agency on behalf of Employee under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964 as amended, the
Americans with Disabilities Act, or any other federal or state discrimination
law, except where such waivers are prohibited by law.

6. Affirmations. Employee affirms the Senior Vice President has not filed, has
not caused to be filed, and is not presently a party to, any claim, complaint,
or action against the Company in any forum or form. Employee further affirms
that the Senior Vice President has been paid or has received all compensation,
wages, bonuses, commissions, and/or benefits to which the Senior Vice President
may be entitled and no other compensation, wages, bonuses, commissions and
benefits are due to the Senior Vice President, except as provided in Article 7
or Article 11 of the Severance Agreement, as applicable. The Employee also
affirms the Senior Vice President has no known workplace injuries.

7. Cooperation; Return of Property. Employee agrees to reasonably cooperate with
the Company and its counsel in connection with any investigation, administrative
proceeding, arbitration or litigation relating to any matter that occurred
during the Senior Vice President’s employment in which the Senior Vice President
was involved or of which the Senior Vice President has knowledge. The Company
will reimburse the Employee for any reasonable out-of-pocket travel, delivery or
similar expenses incurred in providing such service to the Company. Employee
represents that the Senior Vice President has returned to the Company all
property belonging to the Company, including but not limited to any leased
vehicle, laptop, cell phone, keys, access cards, phone cards and credit cards.

8. Governing Law and Interpretation. This Agreement and General Release shall be
governed and construed in accordance with the laws of the Commonwealth of
Virginia, without reference to Virginia’s choice of law statutes or decisions.
In the event Employee or the Company breaches any provision of this Agreement
and General Release, Employee and the Company acknowledge that either may
institute an action to specifically enforce any term or terms of this Agreement
and General Release pursuant to the dispute resolution provisions of Article 13
of the Severance Agreement. Should any provision of this Agreement and General
Release be declared illegal or unenforceable by any court of competent
jurisdiction and should the provision be incapable of being modified to be
enforceable, such provision shall immediately become null and void, leaving the
remainder of this Agreement and General Release in full force and effect.
Nothing herein, however, shall operate to void or nullify any enforceable
general release language contained in this Agreement and General Release.

 

28



--------------------------------------------------------------------------------

9. No Admission of Wrongdoing. Employee agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Agreement and
General Release shall be deemed or construed at any time for any purpose as an
admission by the Company of any liability or unlawful conduct of any kind.

10. Amendment. This Agreement and General Release may not be modified, altered
or changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.

11. Entire Agreement. This Agreement and General Release sets forth the entire
agreement between the parties hereto and fully supersedes any prior agreements
or understandings between the parties; provided, however, that notwithstanding
anything in this Agreement and General Release, the provisions in the Severance
Agreement which are intended to survive termination of the Severance Agreement,
including but not limited to those contained in Articles 8, 9 and 10, 13 and in
Section 17.2 thereof, shall survive and continue in full force and effect.
Employee acknowledges the Senior Vice President has not relied on any
representations, promises, or agreements of any kind made to the Senior Vice
President in connection with the Senior Vice President’s decision to accept this
Agreement and General Release.

EMPLOYEE HAS BEEN ADVISED THAT SENIOR VICE PRESIDENT HAS UP TO TWENTY-ONE
(21) CALENDAR DAYS TO REVIEW AND CONSIDER THIS AGREEMENT AND GENERAL RELEASE AND
HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF
THIS AGREEMENT AND GENERAL RELEASE.

EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
SEVERANCE AGREEMENT, TO WHICH EMPLOYEE WOULD NOT OTHERWISE BE ENTITLED, EMPLOYEE
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT
AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE
HAS OR MIGHT HAVE AGAINST THE COMPANY, AS OF THE DATE OF EXECUTION OF THIS
AGREEMENT.

[Signature Page Follows]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

CARMAX, INC.: By:     Name:     Title:    

 

SENIOR VICE PRESIDENT/EMPLOYEE:

  Name:    

 

30